Joint Filer Information Name: 2191273 Ontario Inc. Address:	c/o Miller Thomson LLP Scotia Plaza 40 King Street West, Suite 5800 Toronto, Ontario, Canada M5H 3S1 Designated Filer: The Azalea 2008 Trust Issuer & Ticker Symbol: Magna Entertainment Corp. (MECAQ) Date of Event Requiring Statement: June 29, 2009 Signature:	2191273 Ontario Inc. By: /s/ Timothy Jones Name: Timothy Jones Title: Director Name: Timothy Jones Address:	c/o Miller Thomson LLP Scotia Plaza 40 King Street West, Suite 5800 Toronto, Ontario, Canada M5H 3S1 Designated Filer: The Azalea 2008 Trust Issuer & Ticker Symbol: Magna Entertainment Corp. (MECAQ) Date of Event Requiring Statement: June 29, 2009 Signature:	/s/ Timothy Jones Timothy Jones
